UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to . Commission file number: 001-34395 CHINA NETWORKS INTERNATIONAL HOLDINGS LTD. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) British Virgin Islands (Jurisdiction of incorporation or organization) 801, 29F Block C, Central International Trade Center, 6A Jian Guo Men Wai Avenue, Chao Yang District Beijing, PRC (Address of principal executive offices) Li Shuangqing 801, 29F Block C, Central International Trade Center, 6A Jian Guo Men Wai Avenue, Chao Yang District Beijing, PRC (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act. Ordinary Shares, par value $0.0001 per share Warrants to Purchase Ordinary Shares (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report (December 31, 2013): 83,109,978 ordinary shares. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No ý If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yeso No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated FileroAccelerated FileroNon-Accelerated Filerý Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPý International Financial Reporting Standards as issued by the International Accounting Standards Boardo Othero If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow.o Item 17oItem 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesý No o CHINA NETWORKS INTERNATIONAL HOLDINGS, LTD. Annual Report on Form 20-F For the Fiscal Year Ended December 31, 2013 TABLE OF CONTENTS Page PART I Item 1. Identity of Directors, Senior Management and Advisers 2 Item 2. Offer Statistics and Expected Timetable 2 Item 3. Key Information 2 Item 4. Information on the Company 8 Item 4A. Unresolved Staff Comments 11 Item 5. Operating and Financial Review and Prospects 11 Item 6. Directors, Senior Management and Employees 18 Item 7. Major Shareholders and Related Party Transactions 24 Item 8. Financial Information 24 Item 9. The Offer and Listing 25 Item 10. Additional Information 26 Item 11. Quantitative and Qualitative Disclosures About Market Risk 37 Item 12. Description of Securities Other Than Equity Securities 37 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 38 Item 14. Material Modifications to the Rights of Securities Holders and Use of Proceeds 38 Item 15. Controls and Procedures 38 Item 16A. Audit Committee Financial Expert 39 Item 16B. Code of Ethics 39 Item 16C. Principal Accountant Fees and Services 39 Item 16D. Exemptions from the Listing Standards for Audit Committees 40 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 40 Item 16F. Change in Registrant’s Certifying Accountant 40 Item 16G. Corporate Governance 40 Item 16H. Mine Safety Disclosure 40 PART III Item 17. Financial Statements 41 Item 18. Financial Statements 41 Item 19. Exhibits 41 USE OF CERTAIN DEFINED TERMS Except as otherwise indicated by the context, references in this annual report to: · “CNIH,” “we,” “us,” or “our,” and the “Company” are references to the combined business of China Networks International Holdings Ltd., a BVI company, and its consolidated subsidiaries and variable interest entities, including: China Networks, ANT, WFOE and Hetong; · “China Networks” are references to our wholly-owned subsidiary China Networks Media Ltd., a BVI company; · “ANT” are references to China Network’s wholly-owned subsidiary Advertising Networks Ltd., a Hong Kong company; · “WFOE” are references to ANT’s wholly-owned subsidiary Guangwang Tonghe Technology Consulting (Beijing) Co. Ltd., a PRC company; · “Hetong” are references to our variable interest entity, Beijing Guangwang Hetong Advertising & Media Co., Ltd., a PRC company; · “China” and “PRC,” are references to the People’s Republic of China; · “BVI,” are references to the British Virgin Islands; · “Hong Kong,” are references to the Hong Kong Special Administrative Region of China; · “RMB,” are references to Renminbi, the legal currency of China; · “U.S. dollars,” “$” and “US$,” are references to the legal currency of the United States; and · “Securities Act,” are references to the Securities Act of 1933, as amended, and references to “Exchange Act” are references to the Securities Exchange Act of 1934, as amended. FORWARD-LOOKING INFORMATION This annual report contains forward-looking statements and information relating to us that are based on the current beliefs, expectations, assumptions, estimates and projections of our management regarding our company and industry.When used in this annual report, the words “may”, “will”, “anticipate”, “believe”, “estimate”, “expect”, “intend”, “plan” and similar expressions, as they relate to us or our management, are intended to identify forward-looking statements.These statements reflect management’s current view concerning future events and are subject to certain risks, uncertainties and assumptions, including among many others: our potential inability to achieve similar growth in future periods as we did historically, the emergence of additional competing technologies, changes in domestic and foreign laws, regulations and taxes, changes in economic conditions, uncertainties related to China’s legal system and economic, political and social events in China, a general economic downturn, a downturn in the securities markets, and other risks and uncertainties which are generally set forth under Item 3, “Key information — Risk Factors” and elsewhere in this annual report.Should any of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described as anticipated, estimated or expected in this annual report. All forward-looking statements included herein attributable to us or other parties or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. Except to the extent required by applicable laws and regulations, we undertake no obligations to update these forward-looking statements to reflect events or circumstances after the date of this annual report or to reflect the occurrence of unanticipated events. 1 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION Selected Consolidated Financial Data The following table presents selected financial data regarding our business.It should be read in conjunction with our consolidated financial statements and related notes contained elsewhere in this annual report and the information under Item 5, “Operating and Financial Review and Prospects.”The selected consolidated statement of income data for the Company’s fiscal years ended December 31, 2013, 2012 and 2011, and the selected consolidated balance sheet data as of December 31, 2013 and 2012, have been derived from our audited restated consolidated financial statements that are included in this annual report beginning on page F-1. The selected statement of income data for the fiscal year ended December 31, 2010 and 2009 and the balance sheet data as of December 31, 2010 and 2009 have been derived from our combined financial statements of the Company’s operating entities - Kunming Television Station-Advertising Centre and Yellow River Television Station-Advertising Centre that are not included in this annual report. The consolidated financial statements for the years ended December 31, 2013 and 2012 are prepared and presented in accordance with generally accepted accounting principles in the United States, or U.S. GAAP.The selected financial data information is only a summary and should be read in conjunction with the historical consolidated financial statements and related notes contained elsewhere herein.The financial statements contained elsewhere fully represent our financial condition and operations; however, they are not indicative of our future performance. (In thousands of U.S. Dollars, except number of shares and per share data) Fiscal Year Ended December 31, Statement of Income Data: Net Revenue $ $ $
